Citation Nr: 0934981	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  96-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for neuropathy of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The appellant was a member of the U.S. Marine Corps Reserves 
with an initial six-month period of active duty for training 
(ADT) from March to September 1966, and additional periods of 
inactive duty training (IDT) and ADT in 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim for 
disability compensation.  In a March 1996 administrative 
decision, the RO determined that the injuries sustained on 
August 12, 1967 were not incurred in the line of duty.  The 
Appellant subsequently perfected this appeal.

A hearing at the RO was held in May 2000 and a transcript of 
this hearing is associated with the claims folder.  In July 
2000, the Board remanded this case for additional 
development.  

In September 2002, the Board denied the appellant's appeal, 
and the appellant subsequently appealed this decision to the 
United States Court of Appeals for Appellants Claims (Court).  
In November 2004, the appellant filed a brief in support of 
his claim.  In February 2005, the parties filed a Joint 
Motion for Remand.  By Order dated in March 2005, the Court 
vacated the Board's decision and remanded the matter for 
compliance with the instructions in the Joint Motion.  In 
June 2005, the Board remanded the case for further 
development.

In September 2007, the appellant testified before the 
undersigned Veterans Law Judge via video hearing.  A copy of 
the hearing is associated with the claims folder and has been 
reviewed.

In February 2008, the Board determined that injuries to the 
right hip and right knee sustained in the August 12, 1967, 
motor vehicle accident were incurred in the line of duty.  
Thereafter, the appellant filed a timely appeal of that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
VA Office of General Counsel and the appellant's 
representative filed a Joint Motion for Remand, received in 
January 2009, requesting that the Court vacate the Board's 
decision in which it failed to consider all disabilities for 
which compensation could be awarded.  The case was remanded 
to the Board for the appropriate development consistent with 
the Joint Motion.

As will be discussed in further detail below, the evidence of 
record reasonable raises service connection claims for a 
lumbar spine disability and neuropathy.  The appeal is 
REMANDED to the RO.  VA will notify the appellant if further 
action is required.


REMAND

As indicated, the Board, in February 2008, determined that 
the appellant's right hip and right knee injuries were 
incurred in the line of duty during an August 1967 motor 
vehicle accident.  However, as noted in the Joint Motion, the 
Board failed to consider all disabilities for which 
compensation could be awarded.  Specifically, it was noted 
that the Board did not address evidence from February 2006 
regarding the appellant's back and neurological disabilities.  

In this regard, review of the record shows that the appellant 
has been diagnosed with degenerative changes of the lumbar 
spine and neuropathy of the right lower extremity.  See 
October 2005 and January 2006 private medical reports 
provided by Dr. Z. I.  He has also been diagnosed with 
insulin dependent diabetes mellitus.   
See February 2005 private medical report by D.E., M.D.  

According to the October 2005 report, Dr. Z. I. stated that 
the appellant's "right thigh numbness is of unclear 
etiology.  He does have lumbar stenosis present but this 
would not cause the degree of psoas atrophy or diffuse 
symptoms on the right that we are currently seeing.  It is, 
however, conceivable.  The stenosis additionally is not 
diabetic.  I would think he would have such significant 
symptoms.  It could also be a diabetes-related neuropathy.  
He has a history of an old right foot drop after motor 
vehicle collision and likely plexus or radicular injury.  He 
has a history of compression facture at L1 of indeterminate 
age, likely older and does not likely account for his current 
symptoms.  There is superimposed depression and he is 
overweight."

In January 2006, Dr. Z. I. reiterated his contentions, noting 
that the appellant's "right thigh numbness is of unclear 
etiology but the differential seems broad.  The differential 
could represent diabetic related neuropathy resulting in 
plexitis or polyradiculopathy.  There is also possibility of 
a history of worsening sensation.  He does have a history of 
remote motor vehicle collision with chronic neuropathic 
injury and weakness.  It also could represent traction on the 
sciatic nerve intraoperative, however, it would be atypical 
since his symptoms began seemingly 3 months when he began to 
be really aware of it, but he states he did notice some of 
the numbness and tingling even postoperatively within the 
week or two."  

A private electromyography (EMG) report conducted in February 
2006 shows evidence of severe, axomal chronic right sciatic 
neuropathy and moderate chronic right femoral neuropathy.

According to a February 2006 medical statement, Dr. Z.I. 
noted that the appellant's "diffuse thigh pain likely 
represents sciatic neuropathy.  He also has a femoral 
neuropathy.  He has had a history of remote motor vehicle 
collision and this may have caused multiple chronic 
neuropathy and weakness.  Conceivably, could represent 
traction on the sciatic nerve intraoperatively; however it is 
atypical if his symptoms began seemingly three months after 
the surgery."

Thus, the private medical evidence noted-above reasonably 
raises service connection claims for a lumbar spine 
disability and right lower extremity neuropathy.  Essentially 
the appellant contends that his current back disability and 
neuropathy were incurred in the line of duty, during the 
August 1967 motor vehicle accident.  The Board is required to 
seek an opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of a 
current disability, establishes that the Appellant suffered 
an event, injury or disease in service, and indicates that 
the current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4).  As such, 
the Board finds that a VA examination is necessary to 
ascertain the etiology of the appellant's lumbar spine 
disability and neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should:  (a) Notify the 
appellant of the information and evidence 
necessary to substantiate his service 
connection claims for a lumbar spine 
disability and neuropathy of the right 
lower extremity;

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing for his service 
connection claims for a lumbar spine 
disability and neuropathy of the right 
lower extremity; and

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency.

2.  Thereafter, the RO should schedule 
the appellant for an examination to 
determine the etiology of any currently 
diagnosed lumbar spine disability and 
neuropathy of the right lower extremity.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should note any lumbar spine 
disability and neuropathy of the right 
lower extremity currently shown.  For 
each currently diagnosed disability, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that such disability is 
related to the August 12, 1967, motor 
vehicle accident, or a service-connected 
disability.

The examiner should reconcile the opinion 
with the police and medical records 
stemming from the 1967 motor vehicle 
accident, and the post-service medical 
evidence, to include Dr. Z. I.'s medical 
evidence dated in October 2005, January 
2006, and February 2006 and the February 
2005 private medical report by Dr. D.E. 
reflecting treatment for diabetes 
mellitus.  

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the service connection 
claims for a lumbar spine disability and 
neuropathy of the right lower extremity.   
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Appellants' Appeals or by the United States Court of Appeals 
for Appellants Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Appellants' Appeals is appealable to the United 
States Court of Appeals for Appellants Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



